Title: To George Washington from Philip John Schuyler, 22 May 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Saratoga May 22d 1781
                        
                        Your Excellency’s favor of the 14th Instant I had the honor to receive last evening.
                        I sincerely lament the various distresses Your Excellency must necessarily labour under from the tardiness of
                            the States in furnishing the Supplies for the Army.
                        Yesterday a pretended deserter from the Enemy arrived here, inclosed is the Information he gives. Your
                            Excellency will recollect that David Higenbottom, was one of the men, the person whose Intelligence you transmitted me,
                            had been Introduced to, and who had been released by the party of ours. Higenbottom is Sensible
                            & Shrewed, has about 24 Dollars in specie with him, with a variety of Good under Cloaths
                            & linnen, he will not confess any thing, altho one of our Party who released him, and with two of the others has
                            confessed the whole business, Is certain he was one of the British party. Since his arrival here we have been Informed
                            that four thousand of the Enemy are actually come to crown point and Tyconderoga, this Intelligance was brought us by an
                            Inhabitant who had spoke with a man who came express from a party of White Creek Militia sent out on a Scout to Crown
                            point; If It be true, we shall probably have an express from White Creek some time to day.
                        Of the State troops raised for the defence of the frontier only about fourty five have yet appeared. we are
                            to expect none from the East side of Hudsons river for twenty five miles below this, as a Convention which has been held
                                there have agreed to a union With Vermont, and have published a resolution
                            recommending that no distress should be made under the Authority of New York from any delinquent Class. Ethan Allen in a
                            late Conversation with Major McCracken formerly of V. Schaicks regiment, declared he would neither take assistance from nor
                            give any to New York, and I really believe he will act as he says. I am Dear Sir with Every Sentiment of respect &
                            Esteem & most affectionably Your Excellencys Obedient Servant
                        
                            Ph: Schuyler
                        
                        
                            Having very little paper I am under the necessity of sending this without a cover.
                        

                     Enclosure
                                                
                            
                                
                                    22 May 1781
                                
                            
                            David Higgenbottom Corporal of the light company of the 30th left St John on Sunday the 13th Instant on a
                                Boat with a Serjeant & four privates, came to Crown point and was there put on board of a ship and then landed
                                by the ships boat and Came on a Lieut. with a Serjeant & five men that they came to Tyconderoga looked at the
                                Ground and then returned and having gone about two miles he deserted—The Maria, Carlton, Inflexible
                                & another vessel at Crown point. Capt. Chambers Commanded no troops at Crown point, detatched from the 31 with
                                4 privates, and two hundred men at Crown point. In Canada 31st full 500 53d not full, 29th pretty near full except
                                grandidiers & light Company, 44th Regt arrived from N. York not quite full—the Emigrants
                                full, detatchments of various dutch regiments, Sir John’s Corps full Second Battallion of 
                                raising, Major  Volunteer Corps & some others, no Indians at Crown point, 31st in winter
                                Quarters near Quebec, 53d at  near lake St Peters, 29th at St Denis & St Charles near
                                Chamble, 44th at Quebec. a Dutch at Montreal, 34th Regt at St Johns, and Isle au Noix with some Jagers—a great number
                                of Batteaux at St Johns, repairing Batteaux, they do It every Spring. Expect some troops from Britain, no vessels
                                arrived when he came away-- a number of men of the 8 Regt of the 31t & artillery been lost last fall on Ontario. Colo. St Leger Commands at St Johns Gen: Orwell at
                                Niagara;  Genl  at Quebec; A Flag had arrived from Vermont at Isle au noix Just
                                before he left them.

                        
                        
                    